DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/23/2022 has been considered by the examiner.

Terminal Disclaimer

The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,721,551 and 10,163,429 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims

The amendments to claims 1, 2 and 5-9 have been accepted.

Allowable Subject Matter

In light of the Terminal Disclaimer filed on 05/23/2022, and the amendments to the claims, correcting minor informalities and providing further clarification as to what the Applicant deems as their invention, claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As recited in the previous Office Action, the prior art does not disclose the use of an automated music composition and generation system having an interface for enabling users to review and select emotion-type musical experience descriptors, style-type experience descriptors, and time and/or space parameters, and multiple function-specific subsystems including an instrument subsystem supporting a library, and instrument selector subsystem, and a piece creation subsystem, and wherein music is composed and generated based on the notes from one or more selected virtual instruments, represented by the set of emotion-type and style-type musical experience descriptors and time and/or space parameters supplied by the user to the composition engine. Specifically, the Examiner notes the use of emotion, style, instrument selection, performed notes, creation and time and/or space lo manage (and generate) a digital piece of music being composed.
Given no prior art could be found, which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention, independent claim 1 and its dependent claims 2-9 have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/27/2022